DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 41-60 are currently pending for examination.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 41-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over the following patents:
 	1) claims 1-41 of U.S. Patent No.: 8,188,874, 
  	2) claims 1-20 of U.S. Patent No.: 7,973,668, 
 	3) claims 1-20 of U.S. Patent No.: 7,940,188, 
 	4) claims 1-34 of U.S. Patent No.: 8,169,330, 
 	5) claims 1-34 of U.S. Patent No.: 9,063,040, 
 	6) claims 1-36 of U.S. Patent No.: 10,139,318, 
 	7) claims 1-12 of U.S. Patent No.: 10,677,691, and 
 	8) claims 1-18 of U.S. Patent No.: 11,454,573. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are very similar and obvious modifications of the patented claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Regarding claims 41-42 and 51-52, recite the limitation “its” in line 6 of claim 41, line 2 of claim 42, line 4 of claim 51 and line 1 of claim 52. The limitation is indefinite because is unclear what “its” is referring to. It appears that the limitation is referring to “each modular port”. Please review and clarify.

	Regarding claims 43-50 and 53-60, are also rejected because they depend on claims 41 and 51 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 41-48 and 51-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Desrochers (Pub. No.: US 2006/0234621 A1) in view of Amundson (Pub. No.: US 2011/0184564 A1).

 	Regarding claim 41, Desrochers teaches an air sampling system (Fig. 1, abstract, air sampling system), comprising: 
 	a plurality of air sampling devices, within a controlled environment, each of the plurality of air sampling devices being configured to collect a volume of air (Figs. 1-2, sampling devices 13, 23A, 23C, 43A, 43B, 53B, 63, and para [0068], “The solenoid valves 161 through 167 are connected to sampling locations 13, 23A, and 23C in the spaces as well as duct sensing locations 43A, 43B, 53B, and 63 through tubing 14, 24A, 44A, 44B, 54B, 24C, and 64.”); 
 	a controller, outside the controlled environment, configured to provide suction for the plurality of air sampling devices to collect volumes of air (Figs. 1-2, signal processing controller 130, 210, para [0071], “The signal outputs of the shared sensors 120 are passed to the signal processing controller block 130 of the multipoint air sampling system 100. This block 130 also takes in other sensor information from the sensor inputs block 150. This input block 150 accepts sensor signals or information from local room or duct sensors if needed or desired rather than remote sensors”), the controller comprising a modular port for each of the air sampling devices (Figs. 1-2, solenoid valves 161-167, 361A-361D, for example, valve 163 is for sampling device 43A), each modular port having its own dedicated air flow switch and tube interface in separate flow communication with a corresponding air sampling device of the plurality of air sampling devices (para [0067], “The solenoid valves 161 through 167 are controlled to switch in a sequence by control logic 110.”. The solenoid valves are controlled switches that are configured to connect with the air tubes from the sampling devices); 
 	a plurality of air tubes, each connecting one of the air sampling devices to one of the modular ports (Figs. 1-2, para [0068], “The solenoid valves 161 through 167 are connected to sampling locations 13, 23A, and 23C in the spaces as well as duct sensing locations 43A, 43B, 53B, and 63 through tubing 14, 24A, 44A, 44B, 54B, 24C, and 64.”. The air tubes connect the solenoid valves and the sampling devices); and 
 	one or more devices, within the controlled environment, that provide a user interface for a user and output signals to the controller to control air sampling cycles at one or more of the one or more air sampling devices (para [0007], “Centrally located air switches and/or solenoid valves may be used in this approach to sequentially switch the air from these locations through the different tubes to the sensor to measure the air from the multiple remote locations. Each location may be sensed for between 10 seconds or several minutes.” and para [0067], “The solenoid valves 161 through 167 are controlled to switch in a sequence by control logic 110. This sequence may be a simple sequential pattern of one solenoid after another, or varied for example through programming to be one of potentially many preset patterns, or it can have a pattern that can be interrupted and changed to a new sequence by manual or remote command or by a trigger event based on the values or signal pattern of one or multiple sensed air quality parameters. This trigger event could be generated from outside the multipoint air sampling system 100 or could be created from the sensor information processed by signal processing controller block 130.”. The solenoid valves can be controlled manually to start or stop air sampling cycles), 
 	wherein each air flow switch of each modular port is configured to separately monitor fluid flow through the corresponding air sampling device by monitoring fluid flow through a corresponding air tube connecting the corresponding air sampling device to the modular port (para [0007] and para [0067], the solenoid valves are controlled sequentially to monitor air flow received from each air sampling device).  
 	Desrochers teaches the solenoid valves can be controlled manually to start air sampling cycles but fails to expressly teach the user interface to control the solenoid valves comprises of one or more touchpads.
	However, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Desrochers’s manual control interface to be one or more touchpads because these two were art-recognized equivalents to perform the same expect functions.
	Also, in the same field of user interface, Amundson teaches a control device 300 configured with a touchscreen to allow user inputs to control operations of one or more HVAC devices. See Fig. 3.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Desrochers’s manual control interface with a control device taught by Amundson because that would reduce the number of mechanical parts.

Regarding claim 42, Desrochers in the combination teaches the air sampling system of claim 41, wherein each modular port comprises its own dedicated power, hardware, and software for the air flow switch to independently monitor the fluid flow through the corresponding air tube (Fig. 2, solenoid valve 361C has its own logic controller to control its switch operation).  

Regarding claim 43, Desrochers in the combination teaches the air sampling system of claim 41, wherein, in the event that a first modular ports fails, a second modular port of the controller is configured to independently monitor fluid flow through the corresponding air tube (Fig. 1 and para [0067]. A failure of one solenoid valve will not affect the operation of other solenoid valves because each solenoid valve is independently controlled by the logic controller).  

Regarding claim 44, Desrochers in the combination teaches the air sampling system of claim 41, wherein the controller is configured to receive one or more additional modular ports, each additional modular port connecting the controller to an additional air sampling device (Fig. 1, para [0007], “For one class of these multipoint air sampling systems specifically defined, in the context of this invention, as star configured multipoint air sampling systems or just star configured systems, multiple tubes may be used to bring air samples from multiple locations to a centralized sensor(s).”. Additional solenoid valves and air sampling devices can be added to the existing system.).  

Regarding claim 45, Desrochers in the combination teaches the air sampling system of claim 41, wherein the controller is configured such that each modular port is removable (Fig.1, each solenoid valve 161-167 can be removed from the controller 130 by disconnection of the air tube between the solenoid valve and the shared sensors 120).  

Regarding claim 46, the combination teaches the air sampling system of claim 41, Amundson in the combination further teaches wherein the one or more touchpads transmit the signals to the controller via a wired connection (para [0065], “Alternately, a computer or computer device may be communicatively connected to an HVAC controller via a wired, wireless, optical, or other type of connection”).  
 	Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Desrochers in view of Amundson’s touchscreen HVAC controller to transmit control signals via wired connection to reduce signal interference.

Regarding claim 47, the combination teaches the air sampling system of claim 41, Amundson in the combination further teaches wherein the one or more touchpads transmit the signals to the controller via a wireless network (para [0065], “Alternately, a computer or computer device may be communicatively connected to an HVAC controller via a wired, wireless, optical, or other type of connection”).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Desrochers in view of Amundson’s touchscreen HVAC controller to transmit control signals via wireless connection to increase communication distance.

Regarding claim 48, Desrochers in the combination teaches the air sampling system of claim 41, wherein: 
the user interface provides functionality for a user to initiate or abort an air sampling cycle; 
each of the one or more touchpads is configured to transmit start signals and abort signals to the controller; and
the controller is configured to initiate an air sampling cycle in response to a start signal and stop an air sampling cycle in response to an abort signal (para [0007], “Centrally located air switches and/or solenoid valves may be used in this approach to sequentially switch the air from these locations through the different tubes to the sensor to measure the air from the multiple remote locations. Each location may be sensed for between 10 seconds or several minutes.” and para [0067], “The solenoid valves 161 through 167 are controlled to switch in a sequence by control logic 110. This sequence may be a simple sequential pattern of one solenoid after another, or varied for example through programming to be one of potentially many preset patterns, or it can have a pattern that can be interrupted and changed to a new sequence by manual or remote command or by a trigger event based on the values or signal pattern of one or multiple sensed air quality parameters. This trigger event could be generated from outside the multipoint air sampling system 100 or could be created from the sensor information processed by signal processing controller block 130.”. The user can manually interrupt or change the activation of the solenoid valve sequence).  

Regarding claims 51-58, recite a method performed by the system of claims 41-48 respectively. Therefore, they are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ludwick (Pub. No.: US 2011/0088490 A1) teaches a portable multi-tubes air sampler unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHEN Y WU/Primary Examiner, Art Unit 2685